United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-2760
                       ___________________________

                                James E. Whitney,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

                    Washington County Detention Center,

                           lllllllllllllllllllll Defendant,

Sergeant Morse; Whittington, Sergeant; Nurse Rhonda Bradley; Corporal Foster;
Corporal Mulvaney; Deputy Workman; Sheriff Tim Helder; Detective Y. Schrock;
   Aramark Correctional Services, LLC; Deputy Shepherd; Deputy Weissrock,
 revised from Deputy Weiss Brock per Order dated 8/11/2015; Deputy McNelly,
            revised from Deputy McNally per Order dated 8/11/2015,

                    lllllllllllllllllllll Defendants - Appellees.
                                     ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                           Submitted: October 6, 2017
                            Filed: October 11, 2017
                                 [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________
PER CURIAM.

       In this 42 U.S.C. § 1983 action, James Whitney claimed that defendants
committed various constitutional violations in their treatment of him while he was
confined as a pretrial detainee at the Washington County Detention Center in
Arkansas. The district court1 granted defendants summary judgment, and Whitney
appeals. We conclude that although Whitney had a constitutional right to
nutritionally adequate food, he received three acceptable meals per day on all but
about seven occasions, and his weight loss over the course of a few months was a
small part of his documented three-year weight loss on a diabetic, gluten-free diet.
The evidence thus did not support a finding that defendants were deliberately
indifferent to his nutritional needs. See Ingrassia v. Schafer, 825 F.3d 891, 897 (8th
Cir. 2016). Because Whitney did not establish that defendants otherwise violated his
constitutional rights, we affirm for the reasons given in the magistrate judge’s report,
adopted by district court. See 8th Cir. R. 47B. Whitney’s motion for default
judgment is denied.
                         ______________________________




      1
        The Honorable P.K. Holmes, III, Chief Judge for the United States District
Court for the Western District of Arkansas, adopting the report and recommendations
of the Honorable Erin Wiedemann, United States Magistrate Judge for the Western
District of Arkansas.

                                          -2-